Case 1-19-40645-cec   Doc 25-4   Filed 05/16/19   Entered 05/16/19 16:05:11




                           EXHIBIT D
                Case 1-19-40645-cec          Doc 25-4         Filed 05/16/19         Entered 05/16/19 16:05:11

                                                                                                                   Serge F. Petroff
                                                                                                                 Steven Amshen*
                                                                                                               Christopher Villanti
                                                                                                                   David R. Smith
                                                                                                                    James Tierney
                                                                                                                   Andrea Bonilla
                                                                                                                      Jill Schaefer
                                                                                                              Yehuda Morgenstern
                                                                                                    (*admitted in New York & New Jersey)



          May 16, 2019

          RAS Boriskin, LLC
          Attn: Raquel Felix, Esq.
          900 Merchants Concourse
          Suite 310
          Westbury, NY 11590
          Via e-mail rfelix@rasboriskin.com

                             Case Name:              Marlene Y Colmer
                             Case No.:               1-19-40645-cec
                             Property Address:       3 Oceanview Avenue, Staten Island, NY 10312
                             Loan No.:               7091397484

          Dear Ms. Felix,

                 This office represents the Debtor, Marlene Y Colmer, in connection with the above-referenced
          Chapter 13 bankruptcy.

                   On or about April 8, 2019, this office was served with the loan modification denial letter issued by
          your client. According to the letter, the borrower was denied for a streamline modification due to the fact
          that the lowest modification payment your client can provide would have exceeded the current mortgage
          payment by more than 25%, which, according to the letter, is not allowed based on your client’s own
          modification guidelines. On April 18th and April 23rd your client supplemented its denial letter by providing
          additional denial clarifications, based on which the projected modified monthly mortgage payment
          ($2,337.11) would have been about 35% higher than the current one ($1,721.85).

                   The borrower is hereby formally appealing said denial and respectfully requesting your client to
          waive the “25% restriction” set by its guidelines. Based on the borrower’s monthly gross income of
          $9,031.00, a payment of $2,337.11 is clearly affordable for the borrower and results into only 26% debt-to-
          income ratio, which is well within the affordability limits applicable to the loan. Ms. Colmer believes that
          waiver of the aforementioned restriction would be beneficial for both the borrower and your client as it
          would allow the borrower to save her home and your client to have a performing loan while having its
          interest fully secured by the property.

                Please forward this appeal to your client for review. Should your client need additional
          documentation or information, do not hesitate to contact the undersigned.

                                                                                  Sincerely,

                                                                                  /s/ Steven Amshen
                                                                                  Steven Amshen, Esq.



Brooklyn Office                                  Long Island Office                                 New Rochelle Office
1795 Coney Island Avenue, 3rd Floor              401 Franklin Avenue, Suite 212                     175 Huguenot Street, Suite 200
Brooklyn, New York 11230                         Garden City, New York 11530                        New Rochelle, NY 10801
Tel: 718.336.4200                                Tel: 516.200.8999                                  Tel: 718.336.4200
Fax: 718.336.4242                                Fax: 888.502.7302                                  Fax: 718.336.4242
